PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/379,076
Filing Date: 9 Apr 2019
Appellant(s): EPISURF IP-MANAGEMENT AB



__________________
Christopher Bruenjes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to Appellant’s argument that Bake fails to qualify as prior art, the Examiner respectfully disagrees. The current Application is a CIP, wherein claims 14-20 are geared towards an embodiment shown in Fig. 14A. The Bake reference does not include this embodiment in their figures and does not mention this particular design structure in the written specification. Note how the current application includes Figs. 14A-17, whereas the Bake reference stops at Fig. 13b. Bake mentions generic shapes in paragraph [0115], but never mentions the particular design of “at least two substantially circular shapes such that each of said circular shapes is partly overlapping at least one other circular shape.” This shape is the new matter that is brought to light in the current application. Therefore, the current application gets priority to its filing date of April 9, 2019. The Bake reference is published February 4, 2016.
Within the previous argument, on page 4, lines 1-9, the Appellant argues that Schwartz does not disclose the claimed shape, the Examiner respectfully disagrees. As noted in the Final Rejection Schwartz does disclose the features in Fig. 31 and paragraph [0135].
In response to Appellant’s argument that no combination of Schwartz and Bake teaches all the limitations of claim 14 (page 5 of Appeal Brief), the Examiner respectfully disagrees. Regarding Appellants first point, the Appellant has this backwards, For Bake to qualify as prior art the Office is alleging that Bake cannot teach all the limitations of the claim. If this were the case, then the claim would get priority back to the Bake reference. However, Bake does not disclose the overlapping circular “figure 8” shape and therefore Bake can be considered prior art. The Examiner relies on Schwartz for teaching the shape. Regarding Appellant’s second point, the Appellant is not correctly linking Bake and Schwartz. Initially it does not matter what Schwartz teaches when determining if Bake qualifies as prior art. Bake and Schwartz teach two different things when it comes to the shape of the implant. Bake does not disclose the “figure 8” shape while Schwartz does teach the shape (see Fig. 31 and paragraph [0135]). Regarding the Appellant’s third point in this section, the Examiner agrees in the extent that Bake is qualified as prior art because the circular shape required by the claim is not included in the specification of Bake, specifically paragraph [0115]. The Appellant goes on to wrongly compare Bake and Schwartz as to why Bake cannot be qualified as prior art based on what Schwartz teaches. As noted above, each reference teaches two different ideas when it comes to the shape of the implant.
Also, in this section, Appellant argues that it would not have been obvious to apply the teachings of Bake to the implant of Schwartz on pages 6 and 7, the Examiner respectfully disagrees. As noted in the Final Rejection, page 3, it would have been obvious to combine the features of Bake that were lacking in Schwartz in order to restore the body to its original condition and help align the implant.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZADE COLEY/Primary Examiner, Art Unit 3775                                                                                                                                                                                                        
Conferees:
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.